DETAILED ACTION8
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendments and Remarks filed 10 February 2021.  As directed by applicant, claim 1 is amended and no claims are cancelled or added.  Thus, claims 1-5 are still pending.  This is a Final Office Action.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5  /are rejected under 35 U.S.C. 103 as being obvious over Aoki (U.S. Patent Application Publication 2018/ 0071866) in view of Hisada ( U.S. Patent Application Publication 2015/ 0283648; in previously filed form PTO-892).

Regarding claim 1, Aoki discloses a laser welding method for joining metal plates (Abstract, aluminum), comprising the steps of:  5applying a laser beam to a surface of a plurality of metal plates superimposed on each other (Abstract; “a second aluminum member is superimposed on a first on a first aluminum member); melting the metal plates by scanning a position to be irradiated so as to make a molten pool constituted of the molten metal (¶0047; “a molten pool is formed so as to extend from the second aluminum member serving as an upper sheet to the first aluminum member serving as a lower sheet”).; stirring the molten pool by scanning with the laser beam (¶0053; “In laser spot welding the laser beam may be scanned plural times in a concentric pattern or a spiral pattern with the center being the molten pool.”);  10shifting sequentially a scanning locus to be scanned with the laser beam from an inner circular scanning locus to an outer circular scanning locus in a predetermined joining region on the metal plates; and providing an emission interval at a time of shifting the scanning 15locus to be scanned with the laser beam so that the irradiation on the surface of the metal plates with the laser beam is temporally stopped (Aoki, seen in Fig. 4, where the concentric circles are not connected and thus would require an interval for shifting the scanning locus).  
each time the scanning locus is shifted, the irradiation on the surface of the metal plates with the laser beam is temporally stopped for a period of time in which an output of the laser beam is zero until the molten metal hardens.
However, Hisada teaches that when the scanning locus is shifted, the irradiation on the surface of the metal plates with the laser beam is temporally stopped for a period of time in which an output of the laser beam is zero until the molten metal hardens (Hisada, , Figs. 2a-2c, Abstract,  “a weld region are melted by projecting a first laser beam onto said weld region…; and projecting a second laser beam while the melted section is being solidified or after a solidified section in which the melted section is solidified is formed such that the second laser beam circles around center of the melted section or the solidified section from an irradiation start position deviated from said center toward said center; ¶70 “In this way, in the melted section Y that is formed, a temperature at the peripheral edge is higher than a temperature at the center. Thus, compared to a case where the first laser beam L1 is scanned from the peripheral edge to the center, a solidification rate at the center can be lowered. Just as described, the center is gradually solidified in the same manner as the peripheral edge.”  Here, as described,  the inner circle is at least partially solidified, “hardened”, before the outer circle laser process, which helps suppress cracks).  Thus it  would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aoki with Hisada, to have the method of Hisada, to wait for some solidifing before resuming with another concentric circle, in order to be more heat efficient, as more heat is lost and dissipated if previous welded adjacent section is in a melted state rather than in a hardened or Hisada, ¶¶0007, 0070)

Regarding claim 2, Aoki discloses all the limitations of claim 1, as above, and further discloses a laser welding method wherein the circular scanning loci are concentric circles 20centered at a central part of the joining region (Aoki, fig. 4). 
Regarding claim 5, Aoki discloses all the limitations of claim 1, as above, but does not further teach a laser welding method wherein a length of the emission interval is set longer as the 10circular scanning locus to be scanned with the laser beam is shifted to the outer circular scanning locus.  However, this would be obvious to one having ordinary skill in the art as the further out the outer circle is from the inner circle, the more time of a delay would be necessary to have an emission interval and stop the scanning while the laser is being moved.

Claim(s) 3,and 4 is/are rejected under 35 U.S.C. 103 as being obvious over Aoki (U.S. Patent Application Publication 2018/ 0071866) and Hisada and further in view of Yang (U.S. Patent Application Publication 20180043472).

Regarding claim 3, Aoki discloses all the limitations of claim 1, as above, but does not teach, in this embodiment, a laser welding method wherein, when each of all the emissions of the laser beam is performed along the corresponding circular scanning locus at the 25emission interval, an output of the laser beam that is applied to an innermost circular scanning locus in the joining region is set larger than an output of the ¶0043), which would diffuse the laser spot as it traveled farther from the focus.  While this does not change the power, Yang does teach changing the power based on concentric circles or helical paths, based on where the focal spot is, to adjust for terrain or beam spot size (Yang, ¶0017)   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify the teaching of Aoki with Yang, to adjust the power of the laser doing concentric or helical circles, in order to adjust for terrain or beam spot size (Yang, ¶0017) and keep scanning over the area constant and even.
Regarding claim 4, Aoki discloses all the limitations of claim 1, as above, but does not further teach a laser welding 34wherein, when the laser beam is applied to one point of a central part of the joining region before application of the laser beam to an innermost circular scanning locus in the joining region, an output of the laser beam applied to the one point of the central part is set 5larger than an output of the laser beam that is applied to any of the other circular scanning loci.  However, in another embodiment, specifically doing spiral scanning (fig. 5), a laser beam can be scanned sequentially by tilting a mirror (¶0043), which would diffuse the laser spot as it traveled farther from the focus.  While this does not change the power, Yang does teach changing the power based on concentric circles or helical paths, based on where the focal spot is, to adjust for terrain or beam spot size (Yang, ¶0017)   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify the teaching of Aoki with Yang, to adjust the power of the laser doing concentric or helical 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Applicant argues that the Aoki does not teach the amended claim, that the “laser beam is temporally stopped for a required period of time until the molten metal hardens” (Remarks, p. 6).  However, this is obvious over a secondary reference, as explained above.

Please contact Examiner regarding any questions or concerns.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715